United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 27, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60357
                          Summary Calendar



     QI CHONG CHEN,

                                          Petitioner,

          versus


     JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                          Respondent.




               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A76 505 669



Before GARWOOD, DEMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Qi Chen (“Chen”) petitions this court for review of the Board

of Immigration Appeals’ (“BIA”) decision affirming the Immigration

Judge’s (“IJ”) order denying his applications for asylum and

withholding of deportation and for relief under the Convention

Against Torture.

     When, as here, the BIA summarily affirms without opinion and


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
adopts the IJ’s decision, we review the IJ’s decision.            Mikhael v.

INS, 115 F.3d 299, 302 (5th Cir. 1997).         Chen first argues that the

IJ erred in failing to state the applicable burden of proof for

asylum. Although not restated verbatim, it is apparent that the IJ

applied the correct standard.          Therefore, the applicable standard

of   proof   was    adequately   set   forth.     See    Ontunez-Tursios    v.

Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002).

      Chen argues that the IJ’s determination that his testimony was

not credible was error because the inconsistencies relied on by the

IJ were not central to his claim and therefore cannot provide the

basis for an adverse credibility determination.                Chen has not

demonstrated that the record compels a conclusion contrary to that

of the IJ, and therefore has not provided a basis for this court to

replace the IJ’s determinations concerning credibility or ultimate

factual findings based on credibility determinations with its own

determinations.      Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).

      Because Chen’s credibility was impugned during the deportation

proceedings,       the   IJ   could    permissibly   determine     that    his

uncorroborated      testimony    did   not   establish   his   asylum   claim,

particularly where corroboration was readily available to Chen (if

his testimony were true).        Abdel-Masieh v. INS, 73 F.3d 579, 584

(5th Cir. 1996); 8 C.F.R. § 208.13(a).

      Our review of the record reveals that the IJ’s determination

that Chen failed to discharge his burden to demonstrate that he is


                                        2
entitled to asylum is supported by substantial evidence.      See 8

C.F.R. § 208.13(a).     As Chen does not argue in his petition for

review that the IJ erred in denying his request for withholding of

deportation, the argument is deemed abandoned.    Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).

     Lastly, the burden of proof for withholding of removal under

the Convention Against Torture is a higher standard than that for

asylum.    Failure to satisfy the less demanding asylum standard is,

a fortiori, a failure to demonstrate eligibility for withholding of

removal.    Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).

Accordingly, Chen has not demonstrated that he is entitled to

relief under the Convention Against Torture.       The petition for

review is therefore

                               DENIED.




                                  3